DISMISS; and Opinion Filed March 27, 2014.




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-13-00981-CV

                          IN THE INTEREST OF G. I. H., A CHILD

                       On Appeal from the 330th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DF11-17810-Y

                              MEMORANDUM OPINION
                           Before Justices Bridges, O'Neill, and Brown
                                   Opinion by Justice O'Neill
       Appellant’s brief in this case is overdue. By postcard dated January 14, 2014, we notified

appellant the time for filing his brief had expired. We directed appellant to file both his brief and

an extension motion within ten days. We cautioned appellant that failure to file his brief and an

extension motion would result in the dismissal of this appeal without further notice. To date,

appellant has not filed his brief, an extension motion, or otherwise corresponded with the Court

regarding the status of this appeal.

       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b)(c).




                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O’NEILL
                                                    JUSTICE

130981F.P05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

IN THE INTEREST OF G. I. H., A CHILD               On Appeal from the 330th Judicial District
                                                   Court, Dallas County, Texas
No. 05-13-00981-CV                                 Trial Court Cause No. DF11-17810-Y.
                                                   Opinion delivered by Justice O'Neill.
                                                   Justices Bridges and Brown participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee The State of Texas recover its costs of this appeal from
appellant Samuel T. Hopkins.


Judgment entered this 27th day of March, 2014.




                                                   /Michael J. O'Neill/
                                                   MICHAEL J. O’NEILL
                                                   JUSTICE




                                             –2–